—Order of disposition, Family Court, Bronx County (Cira Martinez, J.), entered on or about November 20, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts, which if committed by an adult, would constitute the crimes of criminal possession of stolen property in the fourth degree, unauthorized use of a vehicle in the third degree, and criminal mischief in the fourth degree, and placed appellant with the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
Appellant’s motion to suppress was properly denied. The information set forth in the anonymous tip was sufficiently specific and accurate as to the description of the car found at the specified location, as well as its occupants, to provide the officers with reasonable suspicion to stop the car and investigate (see, People v Benjamin, 51 NY2d 267). Concur — Sullivan, J. P., Rosenberger, Williams and Saxe, JJ.